DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 4/30/21, are acknowledged.
	Claims 120, 141-150 are pending and are under examination.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 120 and 141-150 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 28, 33-34, 36, 53-54, 56-68 of copending Application No. 15,488,351, in view of Flies et al, 2015 (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘351 application claims pharmaceutical compositions comprising VISTA agonist antibodies and claims that the antibody has the CDRs of SEQ ID Nos: 740-745 and the VH/VL comprising SEQ ID NO: 748 and 746. The ‘351 application claims that the antibody has the human IgG2 constant region, i.e. a full length antibody. Furthermore, the specification of the ‘351 application discloses that the utility of the claimed antibody composition is for treating autoimmune and inflammatory conditions including GVHD. Thus, the present claims simply claim the anti-GVHD use disclosed in the specification of the ‘351 application. See Sun Pharmaceutical Indus., Ltd. v. Eli Lilly & Co. Alternatively, it would be obvious to use the agonistic anti-VISTA antibodies claimed in the ‘351 application to treat GVHD based on the teachings of Flies et al.  Flies et al. teach that PD-1H (i.e. VISTA) is a co-inhibitory T cell surface molecule, and .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s statement that  a terminal disclaimer will be filed as soon as the assignment has been recorded is acknowledged.
Claims 120 and 141-150 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 120, 131-135, 137, 147-152, 154-157 of copending Application No. 17/206,550 (which is a CON of 15,489,189, now abandoned), in view of Flies et al, 2015 (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘550 application claims a method of treating or preventing GVHD, comprising administering to a patient in need thereof an antibody that binds to VISTA and agonizes or promotes one or more of the effects of VISTA on immunity.  The ‘550 application claims that the antibody has a human IgG2 constant region, binds to one or more FcyRs, and enhances the suppressive effect on T cell immunity, i.e. a full length antibody. The ‘550 application claims that the antibody has the same CDRs or the same VH/VL of SEQ ID NO: 748 and 746. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s statement that the rejection over the 15/489,189 application is moot, since it is abandoned is acknowledged.  However, the application was refiled as a CON with application number 17/206,550, and the rejection has been modified to reflect that.

No claim is allowed. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/